U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-31763 PLANETLINK COMMUNICATIONS, INC. (Name of small business issuer in its charter) Georgia 58-2466623 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11050 Regal Forest Drive, Suwanee, Georgia 30024 (Address of principal executive offices) (Zip Code) (770) 476-7903 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 10, 2007, the issuer had 2,893,683,760 shares of its common stock issued and outstanding. Transitional Small Business Disclosure Format (check one):YesoNox TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 14 Item 3. Controls and Procedures. 22 PART II - OTHER INFORMATION 23 Item 1. Legal Proceedings. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Submission of Matters to a Vote of Security Holders. 23 Item 5. Other Information. 23 Item 6. Exhibits. 24 i Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements. PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007ANDDECEMBER 31, 2006 ASSETS 2007 2006 Current Assets Cash $ - $ 50,909 Accounts receivable, net of allowance for doubtful accounts $-0- for 2007 and $3,000 2006 (Note 3) 10,222 Other receivable - 1,425 Total Current Assets - 62,556 Property and equipment (Note 4) Internal use software 104,248 104,248 Leased Equipment 89,810 89,810 Less accumulated depreciation (108,572 ) (73,610 ) Total Fixed Assets 85,486 120,448 Other Assets Assets held for sale (Note 12) - 48,117 Total Other Assets - 48,117 Total Assets $ 85,486 $ 231,121 The accompanying notes are an integral part of these financial statements. 3 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007ANDDECEMBER 31, 2006 LIABILITIES AND STOCKHOLDERS' DEFICIT 2007 2006 Current Liabilities Book overdraft $ -0- $ - Accrued expenses and accounts payable 450,732 178,219 Loan payable - officer (Note 6) 361,380 361,380 Total Current Liabilities 838,607 539,599 Total Long Term Liabilities - - Total Liabilities 681,949 539,599 Commitments, Contingencies and Other Matters (Note 11) Stockholders' Deficit (Note 9) Preferred stock - $1.00 par value; 150,000,000 authorized; 25,000 and 25,000 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 25,000 25,000 Preferred stock - Series A; $0.001 par value; 50,000,000 shares authorized; 2,583,334 and 2,583,334 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 2,583 2,583 Preferred stock discount -0- (278,217 ) Common stock - $0.001 par value; 5,000,000,000 shares authorized; 1,093,683,760 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 1,093,684 1,093,684 Additional paid-in capital 17,219,722 17,219,722 Accumulated deficit (19,094,110 ) (18,371,250 ) Total Stockholders' Deficit 753,121 (308,478 ) Total Liabilities and Stockholders' Deficit $ 85,486 $ 231,121 The accompanying notes are an integral part of these financial statements. 4 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007AND 2006 ThreeMonthsEnded NineMonthsEnded September30, September30, 2007 2006 2007 2006 Net sales $ - $ 101,665 $ - $ 248,660 Cost of sales - 63,759 39,231 152,331 Gross profit (loss) - 37,906 (39,231 ) 96,329 Stock based compensation - 200,645 - 1,452,959 Selling, general and administrative expense 11,072 118,227 245,349 378,009 Depreciation 7,484 44,823 34,962 133,941 Total operating expenses 13,654 280,311 123,371 1,964,909 Loss from operations 18,556 319,542 (162,542 ) (1,868,580 ) Other Expenses -0- Loss on disposal of subsidiary - - 94,725 - Interest expense 9,460 19,358 30,718 93,188 Total Other Expenses 9,460 19,358 125,443 93,188 Net loss before taxes (28,016 ) (345,147 ) 444,643 (1,961,768 ) Tax expense - — - — Net loss available to common shareholders $ (28,016 ) $ (345,147 ) $ 444,643 $ (1,961,768 Loss per common share Basic $ 0.00 $ 0.00 $ 0.00 $ (0.00 Diluted $ 0.00 $ 0.00 $ 0.00 $ (0.00 Weighted-average shares used to compute: Basic 1,093,683,760 870,050,227 1,093,683,760 993,520,307 Diluted 1,093,683,760 870,050,227 1,093,683,760 993,520,307 The accompanying notes are an integral part of these financial statements. 5 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AS OF SEPTEMBER 30, 2007 SeriesA Preferred Additional PreferredStock PreferredStock CommonStock Stock Paid–in Accumulated Shares Par$.001 Shares Par$.001 Shares Par$.001 Discount Capital Deficit Total Balance, December 31, 2004 - 208,516,804 208,516 - 12,545,930 (12,589,233 ) 165,213 Issuance of common stock for compensation - 281,734,339 281,735 1,310,106 - 1,591,841 Issuance of common stock for conversion of debt - 76,252,935 76,253 865,439 - 941,692 Exercise of common stock options - 20,000,000 20,000 180,000 - 200,000 Stock option expense - 274,286 - 274,286 Issuance of preferred stock for cash 25,000 25,000 - 25,000 Net loss - (3,183,751 ) (3,183,751 ) Balance, December 31, 2005 25,000 25,000 - - 586,504,078 586,504 - 15,175,761 (15,772,984 ) 14,281 Issuance of common stock for compensation - 242,627,150 242,627 - 550,620 793,247 Issuance of common stock for conversion of debt - 116,552,532 116,553 - 114,847 231,400 Exercise of common stock options - 148,000,000 148,000 - 184,000 332,000 Stock option expense - 577,077 577,077 Issuance of preferred stock for cash 2,083,334 2,083 - - (400,000 ) 497,917 100,000 Issuance of preferred stock for conversion of debt - - 500,000 500 - - (40,000 ) 119,500 80,000 Amortization of preferred stock discount - 161,783 (161,783 ) - Net loss (2,436,483 ) (2,436,483 ) Balance, December 31, 2006 25,000 25,000 2,583,334 2,583 1,093,683,760 1,093,684 (278,217 ) 17,219,722 (18,371,250 ) (308,478 ) Amortization of preferred stock discount - 278,217 - (221,838 ) - Net loss - (287,986 ) (287,986 )) Balance, June 30, 2007 25,000 25,000 2,583,334 2,583 1,093,683,760 1,093,684 (56,379 ) 19,094,110 (18,881,073 ) (596464 ) The accompanying notes are an integral part of these financial statements. 6 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 AND 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ 444,643 $ (1,961,768 )) Adjustments to reconcile net loss to net cash used in operating activities: Disposition of subsidiary 48,117 - Stock-based compensation - 707,264 Stock option expense - 577,077 Conversion cost for convertible debentures - 168,618 Amortization of deferred financing costs - 32,805 Amortization of beneficial conversion feature - 41,639 Depreciation 34,962 133,941 Changes in assets and liabilities Accounts receivable 10,222 (27,306 ) Other assets 1,425 7,400 Book overdraft -0- - Accounts payable and accrued expenses 184,513 (50,398 ) Customer deposits - 3,344 Convertible debentures - (3,923 )) NETCASH USED IN OPERATING ACTIVITIES (77,405 )) (371,307 )) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures - (5,553 )) NETCASH USED IN INVESTING ACTIVITIES - (5,553 )) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of officer's loan 28,496 22,666 Repayment of officer's loan (2,000 ) - Proceeds from the exercise of stock options and purchase of preferred stock - 432,000 NETCASH (USED IN) PROVIDED BY FINANCING ACTIVITIES 26,496 454,666 (DECREASE) INCREASE IN CASH (50,909 ) 77,806 CASH - BEGINNING OF PERIOD 50,909 27,782 CASH - END OF PERIOD $ - $ 105,588 Supplemental disclosure: Cash paid for interest $ $ Cash paid for taxes $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Issuance of common stock for conversion of debt $ $ - The accompanying notes are an integral part of these financial statements. 7 Table of Contents PLANETLINK COMMUNICATIONS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The unaudited interim consolidated financial statements and related notes have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnote disclosures normally included in complete financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations. The accompanying unaudited interim consolidated financials statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Form 10-KSB for Planetlink Communications, Inc. and Subsidiaries filed for the year ended December 31, 2006. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business The Company was incorporated in May 1999 under the laws of the State of Georgia for the purpose of providing international telecommunications and wireless services. In 2004, the Company phased out of the satellite television services business. The Company developed the TransTRAK product line that utilizes Global Positioning Systems ("GPS") technology for vehicle tracking and fleet management. TransTRAK is a web-based turnkey solution for real-time, mobile asset management. In April 2004, the Company formed a wholly-owned subsidiary, PlanetTRAKS, for the purpose of introducing TransTRAK to the satellite-based mobile asset management market. In the fourth quarter of 2006, the Company determined to wind down its PlanetTRAKS operations due to lack of capital. As a result, at June 30, 2007, the Company was no longer seeking new accounts. However, the Company continues to service its existing portfolio of accounts. In September 2006, the Company formed a new subsidiary, Coin Wash Associates, Inc., a Florida corporation, in order to diversify its business portfolio and enter the coin laundry market which has traditionally had very strong cash flow. CoinWash Associates was incorporated to acquire coin laundry facilities in the southeastern part of the United States. The acquisition of Heavenly Suds, a coin laundry facility in Oakland Park, Florida was accomplished with cash. The transaction closed on November 15, 2006. In an agreement dated August 20, 2007, the Company agreed to transfer to SeanFulda, a majority shareholder of the Company, all rights in Coin Wash Associates, Inc., including all of the assets and liabilities, with an effective date of April 1, 2007, in exchange for a general release from all On March 29, 2007 and revised on August 1, 2007, the Company entered into a Binding Letter of Intent with Pluginz, LLC with respect to a proposed acquisition of 100% of the capital stock of Pluginz, Inc. and Plugin Stores, Inc., which together comprise the Pluginz business (collectively “Pluginz”). Pursuant to the Letter of Intent, the closing date was to be within 30 days from the date of the Letter of Intent, unless mutually extended in writing, at which time the Company intends to enter into a definitive agreement with Pluginz. As ofSeptember30, 2007, the transaction has not yet closed. Principles of Consolidation The consolidated financial statements present the results of Planetlink Communications, Inc. and its wholly-owned subsidiaries, PlanetTRAKS, Inc. for all periods presented and Coin Wash Associates, Inc., from November 15, 2006 through March 31, 2007, collectively, the "Company." All inter-company balances and transactions have been eliminated in consolidation. General Statement The SEC has issued Financial Reporting Release No.60, “Cautionary Advice Regarding Disclosure About Critical Accounting Policies,” (“FRR 60”), suggesting companies provide additional disclosure and commentary on their most critical accounting policies. In FRR 60, the SEC defined the most critical accounting policies as the ones that are most important to the portrayal of a company's financial condition and operating results, and require management to make its most difficult and subjective judgments, often as a result of the need to make estimates of matters that are inherently uncertain. The methods, estimates and judgments the Company uses in applying these most critical accounting policies have a significant impact on the results the Company reports in its financial statements. The Company believes the following critical accounting policies and procedures, among others, affect its more significant judgments and estimates used in the preparation of the Company's consolidated financial statements: 8 Table of Contents NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Estimates and assumptions are periodically reviewed and the effects of revisions are reflected in the consolidated financial statements in the period they are determined to be necessary. Revenue Recognition Revenues are recognized in the period that services are provided. For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104,Revenue Recognition("SAB104"), which superceded Staff Accounting Bulletin No. 101,Revenue Recognition in Financial Statements("SAB101"). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Payments received in advance are deferred until the trusses are built and shipped to customers. SAB 104 incorporates Emerging Issues Task Force 00-21 ("EITF 00-21"), Multiple-Deliverable Revenue Arrangements. EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing EITF 00-21 on the Company's consolidated financial position and results of operations was not significant. The Company recognizes revenue for the services that it provides in the following manner: 1. All revenue for the sale of devices plus their installation and shipping costs is recognized upon installation of the device. 2. Internal Lease Revenue is recognized when billed to the customer on a monthly basis. 3. Revenue from monitoring services is billed to the customer on a monthly basis on the 15th of the month for the following month. Stock-Based Compensation The Company applied the recognition and measurement principles of Accounting Principles Board Opinion No.25,Accounting for Stock Issued to Employees , and related Interpretations in accounting for those plans through June 30, 2005. In December2004, the Financial Accounting Standards Board ("FASB") issued Statement of Accounting Standards No.123(R), Share-Based Payment,which establishes accounting standards for transactions in which an entity receives employee services in exchange for (a)equity instruments of the entity or (b)liabilities that are based on the fair value of the entity's equity instruments or that may be settled by the issuance of equity instruments. Effective July 1, 2005, the Company adopted SFAS 123(R), which requires the Company to recognize the grant-date fair value of stock options and equity based compensation issued to employees in the statement of operations. The statement also requires that such transactions be accounted for using the fair-value-based method, thereby eliminating use of the intrinsic method of accounting in APB No.25,Accounting for Stock Issued to Employees, which was permitted under Statement 123, as originally issued. 9 Table of Contents NOTE 3 - ACCOUNTS RECEIVABLE Accounts receivables consist of monthly equipment lease payments receivable from customers, amounts receivable for the purchase of GPS monitoring equipment and monitoring and maintenance services. Accounts receivables and the related allowance for doubtful accounts are reviewed on a regular basis to determine adequate adjustments, if necessary. The allowance is evaluated and deemed adequate based on the analysis of historical data and calculation of pro-rata percentages of current contracts in place. Below is a table detailing activity within the allowance for doubtful accounts for the nine months ended September 30, 2007. 2007 Beginning balance $ 3,000 Additions to allowance - Reduction to allowance 3,000 $ - Historically, the Company has not encountered sales returns. The Company does not anticipate sales returns in the future. NOTE 4 - PROPERTY AND EQUIPMENT The Company's property and equipment at September 30, 2007 and December 31, 2006 consist of the following: 2007 2006 Internal use software $ 104,248 $ 104,248 Leased equipment 89,810 89,810 Less depreciation and amortization (108,572 )) (73,610 ) Net property and equipment $ 85,486 $ 120,448 Total depreciation expense was recorded as $34,962 for the nine months ended September 30, 2007. Accumulated depreciation for the Company's leased equipment as of September 30, 2007 and December 31, 2006 was $75,221 and $52,759 respectively. Property and equipment are stated at cost or at the value of the operating agreement. The Company capitalizes additions and improvements which include all material, labor and engineering cost to design, install or improve the asset. Routine repairs and maintenance are expensed as incurred. Depreciation and amortization are computed using the straight-line method over the following estimated useful lives: Furniture and fixtures 5 or 7 years Internal use software 5 years Leased equipment 7 years 10 Table of Contents NOTE 5 - LEASED EQUIPMENT The Company generally leases GPS devices, see Note 4, to its customers under operating leases for a period of three years. The following table depicts the Company's current expected future operating lease rentals by year: 2007 2008 2009 Future Rentals $ 12,521 $ 8,772 $ 798 NOTE 6 - LOAN PAYABLE - OFFICER The table below details transactions related to the loan payable to the Company's Chief Executive Officer during ninemonths ended September 30, 2007: 2007 Beginning balance $ 361,380 Payments (2,000 ) Advances from officer to pay outstanding bills 776 Accrued interest 27,719 Ending balance $ 387,875 NOTE 7 - INCOME TAXES The FASB has issued Statement of Financial Accounting Standards No. 109 (“SFAS 109”). “Accounting for Income Taxes”, which requires the asset and liability method of accounting for income taxes. Under the asset and liability method, deferred income taxes are recognized for the tax consequences of “temporary differences” by applying enacted statutory tax rates applicable to future years to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The Company's net deferred tax asset as of September 30, 2007 and December 31, 2006 consisted of the following: September 30, 2007 December 31, 2006 Net operating loss carryforward $ 6,632,000 $ 6,372,000 Valuation allowance (6,632,000 ) (6,372,000 ) Net deferred tax asset $ 0 $ 0 The components of current income tax expense as of September 30, 2007 and December 31, 2006 consisted of the following: September30, 2007 December 31, 2006 Current federal tax expense $ - $ - Current state tax expense - - Change in NOL benefits (86,000 ) (851,000 ) Change in valuation allowance 86,000 851,000 Income tax expense $ - $ - 11 Table of Contents NOTE 7 - INCOME TAXES (CONTINUED) The following is a reconciliation of the provision for income taxes at the U.S. federal income tax rate to the income taxes reflected in the Statement of Operations: September 30, 2007 December 31, 2006 Tax expense (credit) at statutory rate-federal (35.00 %) (35.00 %) State tax expense net of federal tax (6.00 %) (6.00 %) Changes in valuation allowance (41.00 %) (41.00 %) Tax expense at actual rate 0 % 0 % NOTE 8 - RELATED PARTY TRANSACTIONS During the three and nine months ended September 30, 2007, the Company's Chief Executive Officer loaned the Company funds as needed. See Note 6. The Company's headquarters are located at premises owned by the Company's Chief Executive Officer. No rent is charged for maintaining the office at this location. The criteria under accounting principles generally accepted in the United States of America necessary to record contributed facilities within these financial statements were not met. Therefore, the Company has not recorded a value associated with this benefit. NOTE 9 - STOCKHOLDERS' DEFICIT During the nine months ended September 30, 2007, the Company recorded the following transactions within its stockholders' equity accounts: PREFERRED STOCK TRANSACTIONS The Company recorded a $440,000 Series A Convertible Preferred Stock Discount as of August 21, 2006, in connection with the issuance of the Series A Convertible Preferred Stock. This value represents the beneficial conversion feature derived upon the issuances of the Series A Convertible Preferred Stock on August 21, 2006. In this transaction, beneficial conversion feature is the difference between the fair market value of the common stock into which the Series A Convertible Preferred Stock is convertible less the amount paid by the holders to acquire the Series A Convertible Preferred Stock. The value is carried in the stockholders' equity portion of the balance sheet in accordance with Emerging Issues Task Force (“EITF”) Issue No. 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios , which was issued by the FASB. The Company also referred to EITF Issue No. 00-27 for guidance. Amortization of this value will be recorded over the period of time until the earliest possible conversion date, August 15, 2007. Amortization will be recorded as an adjustment against accumulated deficit as the beneficial conversion feature is considered to be a form of a dividend paid to the holders of the Series A Convertible Preferred Stock. Amortization recorded during the three and nine months ended September 30, 2007 amounted to $- and $278,217, respectively. 12 Table of Contents NOTE 10 - LOSS PER SHARE The Company utilizes SFAS No. 128, "Earnings per Share" to calculate gain/loss per share. Basic earnings/loss per share is computed by dividing the earnings/loss available to common stockholders (as the numerator) by the weighted-average number of common shares outstanding (as the denominator). Diluted earnings/loss per share is computed similar to basic earning/loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all potential common stock (including common stock equivalents) had all been issued, and if such additional common shares were dilutive. Basic Earning Per Share Computation For the Three Months Ended September 30, 2007 2006 Loss available to common shareholders $ 28,016 $ (203,926 ) Basic Loss per common share $ (0.00 ) $ (0.00 ) Weighted-average shares used to compute: Basic loss per share 1,093,683,760 889,072,057 Dilutive Earning Per Share Computation: For the Nine Months Ended September 30, 2007 2006 Loss available to common shareholders $ 44,643 $ (1,616,621 ) Dilutive Loss per common share $ (0.00 ) $ (0.00 ) Weighted-average shares used to compute: Diluted loss per share 1,093,683,760 808,072,057 Under SFAS No. 128, where there is a loss, the inclusion of additional common shares is anti-dilutive (since the increased number of shares reduces the per share loss available to common stock holders), and if the additional common shares are anti-dilutive, they are not added to the denominator in the calculation. For periods where the additional common shares are anti-dilutive, the following common stock equivalents have been excluded from the calculation of diluted loss per share: For the Three Months Ended September 30, 2007 2006 Convertible Debentures - 24,057,000 Stock Options - 122,500,000 Total - 146,557,000 For the Nine Months Ended September 30, 2007 2006 Convertible Debentures - 24,057,000 Stock Options - 122,500,000 Total - 146,557,000 13 Table of Contents NOTE 11 - COMMITMENTS, CONTINGENCIES AND OTHER MATTERS As of the date of this report, the Company was not aware of any threatened or pending legal proceedings against it. Office Rental The Company leased office space on a one year term for its corporate offices in San Antonio, Texas. The office space renews annually on May 1. The Company shut down operations at this location in September 2006 and has continued to pay rent for this office space through January 2007. The Company is currently negotiating a settlement with the landlord, which the Company currently expects will not result in any additional rents payable under this lease agreement. Item 2.
